Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 1 of 32 PageID 277



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

 MICHAEL MCEVOY, on behalf of himself
 and others similarly situated,
                                                       Case No.: 3:17-cv-00891-TJC-MCR
        Plaintiff,
                                                       JURY TRIAL DEMANDED

 APOLLO GLOBAL MANAGEMENT, LLC,
 a Delaware limited liability company,
 APOLLO MANAGEMENT VI, L.P., a
 Delaware limited partnership, and CEVA
 GROUP, PLC,

       Defendants.
 ____________________________________/

                         AMENDED CLASS ACTION COMPLAINT

       Plaintiff, MICHAEL MCEVOY, individually and on behalf of himself and all others

similarly situated, by his attorney, alleges the following based on the investigation of his counsel,

except as to allegations specifically pertaining to Plaintiff, which are based on his personal

knowledge.

                                  NATURE OF THE ACTION

       1.      This is a class action seeking to recover damages caused by Defendants’ respective

breaches of duties owed to the Management Co-Investors, owed to them by virtue of the 2006

CEVA Investments Limited Long-Term Incentive Plan (the “LTIP”), that resulted in the

Management Co-Investors’ individual monetary losses in the approximate amount of €30,000,000,

subject to appropriate adjustments.

                                      JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§1332(d)(2)(a)

and (b) as the amount in controversy exceeds the sum or value of $5,000,000 exclusive of interests
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 2 of 32 PageID 278



and costs, and Michael McEvoy is a citizen of a State different from Defendants. Upon information

and belief, other putative class members are citizens or subject to a foreign state, and Defendants

are citizens of a State. Moreover, this Court likewise has subject matter jurisdiction pursuant to

15 U.S.C. § 80-b14.

       3.      Venue is properly vested in this Court under 28 U.S.C. § 1391 as the damages

suffered by Michael McEvoy occurred in Duval County, Florida and, therefore, the causes of

action alleged herein accrued in Duval County, Florida.

              PARTIES AND RELEVANT ACTORS AND TRANSACTIONS

       4.      Plaintiff, Michael McEvoy (“Plaintiff”) is a former employee of CEVA Logistics

(as defined below) residing in Duval County, Florida who was previously employed by TNT (as

defined below) by and through its North American operations located at TNT’s Jacksonville,

Florida headquarters prior to the acquisition of TNT by Apollo Global Management, LLC (as

defined below). The Management Co-Investors are current and former employees of CEVA who

were required as a condition of employment to participate in the LTIP.

       5.      Non-party, CEVA Investments Limited (f/k/a Louis Topco Limited) is now known

as CIL (“CIL”). Until the 2013 Transaction (as defined below), CIL directly and indirectly owned

99.9% of the shares of Non-Party CEVA Group, PLC (“CEVA Group”). At all times relevant to

this Amended Complaint, CEVA Group was the holding company for the CEVA Logistics

operating entities that employed the Management Co-Investors, prior to the 2013 Transaction.

(The CEVA Logistics operating entities owned by CEVA Group are collectively referred to herein

as “CEVA Logistics”).

       6.      Upon information and belief, CIL was a holding company that, by and through

ownership of shares of CEVA Group, was the immediate parent of CEVA Group and existed for




                                                2
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 3 of 32 PageID 279



the purpose of reducing risks to its shareholders and exercised complete dominion and control over

CEVA Group, PLC (“CEVA Group”) and CEVA Logistics (CEVA Group and its operating

subsidiaries). At all times relevant hereto, prior to the 2013 Transaction (as defined below), CEVA

Group was the wholly owned subsidiary of CIL.

        7.       Upon information and belief, CEVA Logistics is one of the world’s largest non-

asset-based freight management and supply chain logistics companies, conducting logistics and

freight management business from approximately 1000 locations in 160 countries. CEVA

Logistics’ worldwide operations are the product of the acquisition and amalgamation by Apollo

Global (as defined below) in 2007, of TNT Logistics (“TNT”), a global contract logistics company

based in Hoopdorf, Netherlands, and EGL, Inc. (“Eagle”) a global freight management company

based in Houston, Texas.

        8.       Defendant, Apollo Global Management LLC (“Apollo Global”) is a limited

liability company formed under the laws of the state of Delaware and has offices at 9 West 57th

Street, New York, New York 10019.

        9.       Defendant, Apollo Global, upon information and belief, as of March 31, 2013, had

complete dominion and control over CIL and CEVA Group by virtue of Apollo Global being the

majority shareholder of CIL. 1 Upon information and belief, at all times relevant to the allegations

contained in this Amended Complaint, Apollo Global exercised complete dominion and control

over Apollo Management VI, L.P., as its parent company, and CIL and CEVA Group from its

offices in New York, New York.


1
 Upon information and belief, Apollo Global controlled CIL through the majority interests of AP VI CEVA
Holdings, L.P., AlpInvest Partners Beheer 2006, L.P., AAA Guarantor Co-Invest VI (B), L.P., and Louis Cayman
Second Holdco, Ltd. (the “Apollo Shareholders”), all of whom were controlled by Apollo Global.




                                                      3
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 4 of 32 PageID 280



        10.      Defendant, Apollo Management VI, L.P. (“Apollo Management VI”) is a Delaware

limited partnership, and has its offices at 9 West 57th Street, New York, New York 10019, that acts

as the investment manager and investment advisor 2 to all investments in funds, partnerships, and

special purpose vehicles associated with Apollo Investment Fund VI, L.P. 3 and its associated

portfolio companies.

        11.      Apollo Management VI, L.P. is also the Sponsor of the 2006 LTIP, formed a

partnership with the Management Co-Investors, as described herein (along with Apollo Global

Management, LLC), and was the Investment Advisor to the 2006 LTIP participants, i.e. the

Management Co-Investors. 4

        12.      The 2013 Transaction was an integrated 5 step transaction, resulting in the

restructuring and recapitalization of CEVA Group, the creation of a new holding company, CEVA

Holdings, LLC (“CEVA Holdings”) to retain newly issued CEVA Group equity, the dilution of

CIL equity in CEVA Group, the liquidation of CIL, and other transactions.

                                  CLASS ACTION ALLEGATIONS

        13.      Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a), 23(b)(1), and 23(b)(1)(3), on behalf of a class consisting of current and former

employees of CEVA Logistics, the Management Co-Investors (as defined above), and as Partners

in a partnership with Apollo Management VI, L.P. and Apollo Global Management, LLC, who

owned restricted Class A shares of stock in CIL on or before March 31, 2013. Excluded from the

class of Management Co-Investors are Defendants, members of their immediate families, and their




2
  Apollo Management VI is registered with the Securities and Exchange Commission as an investment adviser.
3
  Non-Party, Apollo Investment Fund VI, L.P. is a Delaware limited partnership and private investment fund formed
in 2005 to make private equity investments.
4
  The term “Apollo” refers to Apollo Global and Apollo Management VI, collectively.



                                                       4
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 5 of 32 PageID 281



legal representatives, heirs, successors and assigns, the officers and directors of CEVA Holdings,

and CEVA Group, members of their immediate families, and their legal representatives, heirs,

successors and assigns, and the officers and directors of Apollo Global.

       14.     The Management Co-Investors are numerous, and geographically diverse across

the United States and the world so that joinder is impractical. Members of the Management Co-

Investors may be identified from the Statement of Affairs of CIL as of May 15, 2013, attached

hereto as Exhibit “1”.

       15.     Plaintiff’s claims are typical of the claims of the other members of the Management

Co-Investors in that all Management Co-Investors have been damaged by Defendants, which

caused members of the Management Co-Investors to not receive, or not equally receive, a required

adjustment during the 2013 Transaction.

       16.     Plaintiff will fairly and adequately protect the interests of other members of the

Management Co-Investors. To assist him, Plaintiff has retained counsel. Plaintiff is not aware of

any interest which is antagonistic to the interests of the Management Co-Investors.

       17.     Common questions of law and fact exist as to all of the Management Co-Investors

and these predominate over any questions solely affecting individual members of the Management

Co-Investors. Among the questions of law and fact common to the Management Co-Investors:

               a. Whether the Defendants, breached their respectively owed duties to the

                   Management Co-Investors, as partners, advisors and fiduciaries, including, but

                   not limited to obligations arising under the LTIP, which caused damages to the

                   Management Co-Investors;

               b. To what extent the Management Co-Investors sustained damages and what is

                   the proper measure of damages;




                                                5
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 6 of 32 PageID 282



                c. To what extent a required co-investment in private equity transactions results

                    in an implied partnership or joint venture with a private equity sponsor.

          18.   A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impractical. Furthermore, because

the damages suffered by individual Management Co-Investors may be differing in amount, the

expense and burden of individual litigation makes it impossible for members of the Management

Co-Investors to pursue individual redress for the damages caused to them by Defendants’ acts.

Plaintiff is not aware of any difficulty that will be presented in managing this action as a class

action.

                                    FACTUAL BACKGROUND

       The Transactions Comprising CEVA and Direct Co-Investment by Management

          19.   In 2006, TNT entertained offers from multiple parties to engage in transactions

effectuating the sale of its logistics division.

          20.   The different parties that TNT entertained transaction negations with were referred

to by management as Red, White, and Blue. Red was the code word for Apollo Management VI,

L.P.

          21.   As members of senior management were significant holders of TNT equity, and

Apollo needed their continued operational expertise to run a successful logistics company, those

members of senior management participated in the negotiations that led up to the creation of the

NewCo, which ultimately became CEVA Investments Limited and its wholly owned subsidiaries,

operating under CEVA Group, PLC. These negotiations were conducted for the benefit of all

future Management Co-Investors, all holding shares in TNT, who were collectively required to

contribute 9% of initial capital contributions (€15 Million) to “NewCo” in the transaction in which




                                                   6
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 7 of 32 PageID 283



Apollo partnered with Management Co-Investors to create CIL and CEVA Logistics (the “TNT

Transaction”).

         22.      Apollo’s expectations for employee participation were clear. In 2006, during

negotiations on the TNT Transaction with Apollo, it was noted to the Management Co-Investors,

“make no mistake that Red requires decisions to support the company going forward…you chose

to support the company with your time, talent and treasure […] or you don’t.” Apollo also

expected that the Management Co-Investors make this clear to other TNT management who would

ultimately become Management Co-Investors.

         23.      Other communications discussing the negotiations specifically referred to the

mandatory investment commitments required to consummate the transaction, and the equity

investment numbers “were advised to [each person] by Red in New York” and that “a number that

is deemed too low will not be acceptable. The above amounts give you a range in which you are

expected to invest.”

         24.      As such, it was agreed that Apollo would make capital contributions to NewCo and

provide consulting and advisory services concerning NewCo’s financial and business affairs while

the Management Co-Investors would make capital contributions to NewCo and contribute their

collective operational expertise in the logistics industry. 5


5
  Apollo was at all times aware that the success of NewCo hinged on the partnership of its key senior management.
As an example, in the Form F-1/A filed by CIL on September 29, 2012, with the SEC in anticipation of a potential
IPO of CIL, it was stated, “we are dependent on key members of our leadership team and other qualified personnel,
and an inability to attract and retain qualified employees could materially adversely affect us. Our ability to operate
our business and implement our strategies depends, in part, on the efforts of key members of our leadership team
and other qualified personnel, and our future success will depend on, among other factors, our ability to attract and
retain qualified management, sales representatives, agents, carrier representatives and other qualified personnel. The
loss of the services of our key employees or the failure to retain and attract other qualified personnel could have a
material adverse effect on our business, results of operations and financial condition. Moreover, the market for
qualified individuals may be highly competitive and we may not be able to attract and retain qualified personnel to
replace or succeed members of our senior management or other key employees, should the need arise.” (Emphasis in
original). Indeed, the mandatory participation in equity by the Management Co-Investors was strategic to the
success as a company.



                                                          7
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 8 of 32 PageID 284



       25.     Upon information and belief, in the days following the meetings in New York,

Apollo representatives gave a presentation regarding the analyses of the expected performance of

the securities of NewCo.

       26.     The ultimate equity term sheet was negotiated by a group of Management Co-

Investors in New York, New York, with Apollo, and at times, with the law firm of Wachtell,

Lipton, Rosen & Katz, acting as agent for Apollo. The term sheet was governed by New York

law.

       27.     The Management Co-Investors conducting the negotiations as it related to

management buy-in were also assigned investment participation goals to be made by other senior

management considered to be directly under the control of the Management Co-Investors

conducting the negotiations.

       28.     Prior to the final consummation of negotiations by TNT, the senior managers, and

Apollo, the senior managers entered into employment agreements and terms sheets which

contained restrictive covenants, mandatory investment ranges in NewCo, Louis No. 3 Limited

(currently known as Ceva Ltd.), and Apollo Management VI, L.P., and terms and conditions which

would eventually be contained in the LTIP and its incorporated documents.

       29.     Among the provisions of the employment agreement and term sheet was an

adjustment provision stating that shares and options in the future company would be “equitably

adjusted […] to prevent dilution in the event of […] recapitalizations or similar extraordinary

capital transactions.”

       30.     Prior to the full roll-out and finalization of the transaction documents for

Management Co-Investors, a document distributed by Apollo to the Management Co-Investors




                                               8
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 9 of 32 PageID 285



addressing questions specifically regarding the requirements of the transaction stated,

“[p]erception – people are putting in a big commitment into the Company themselves[.] Why

would Apollo not facilitate a ‘lending or grant’ program to facilitate the equity commitment?”

Among the answers provided by Apollo were,

                    [a]s in any private equity transaction, Management is required to put their
                    own money at risk to have some ‘skin in the game’[;]

                    Apollo will put up approx. Euro 325MM into this Company, which is a very
                    large commitment compared to the total commitment of the Management
                    team of approx.. Euro 15MM[;] [and]

                    Apollo’s representatives (relating to the TNT transaction) will individually
                    commit their own capital into this transaction in the same way as
                    Management[.]

           31.      Eventually, upon the roll-out of the final plan, Apollo made recommendations as to

lenders for Management Co-Investors who needed to obtain a loan to make the investment. Apollo

also provided tax advice as to how to structure the investment.

           32.      It was also explained that no Management Co-Investor would lose their investment

by virtue of their employment status.

           33.      Apollo also explained that the future success of the company hinged on the

successful syndication of the debt, which was “in the hands/controllable by the Management team

and therefore […] Apollo and the management team [were] fully aligned[.]”

           34.      Apollo Global made a presentation 6 to the Management Co-Investors just prior to

the finalization of the transaction documents:

                    a. “We are partners and we as sponsors commit ourselves personally and

                         institutionally to the vision [;]”



6
    See Apollo presentation attached hereto as Exhibit “2”.



                                                              9
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 10 of 32 PageID 286



                b.   “The program is structured to reflect our philosophy that management and the

                     Sponsors should be partners with aligned incentives to generate substantial

                     equity value and share in gains[;]”

                c. “The combination of leverage provided to management through options as well

                     as the equity returns on the deal will create significant investment returns.

                     Apollo and management will create a “business case” that all parties will ‘own’

                     and will be the basis for driving shareholder value[;]”

                d. “Bottom Line: Apollo and Management will be aligned to share in value

                     creation[;]”

                e. “Fair Market Value is generally determined by the Board of Directors of the

                     Company in good faith, utilizing a number of factors[;]”

        35.     The presentation by Apollo included analyses of the expectation of the performance

 of the securities of NewCo. It was also stated during the presentation that an individual Q&A

 session with an Apollo financial representative would be arranged for each Management Co-

 Investor at a date to be determined.

        36.     Indeed, it was also explained in later correspondence the importance of the

 Management Co-Investors participation in ‘sweat and equity’, that the ability to make public

 knowledge of the Management Co-Investors putting “skin in the game” was well received by the

 “market” during “road show presentations to financial institutions in the key centers, including the

 Credit Rating Agencies that are responsible for evaluating our credit risk against our business

 prospects for the future.”

        37.     Ultimately, the Management Co-Investors purchased the restricted shares in CIL

 based on Apollo Global’s representations to the Management Co-Investors that the Management




                                                  10
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 11 of 32 PageID 287



 Co-Investors would participate in the management of CEVA Logistics and that CEVA Logistics

 was to be operated as a “partnership” based upon good faith, mutual trust, and confidence, a

 common scenario in private equity transactions as opposed to typical strategic buyer transactions.

 See Jeffrey A. Blomberg, Private Equity Transactions, Understanding Some Fundamental

 Principals, ABA Business Law Today, Vol. 17, No. 3, Jan-Feb 2008, attached hereto as Exhibit
        7
 “3”.

            38.    In 2007, Apollo entered into a similar transaction with Eagle Global Logistics

 (“Eagle”), by which Apollo acquired Eagle and merged it into CEVA Group and CEVA Logistics

 (the “Eagle Transaction”). The Eagle Transaction was carried out in the same manner as the TNT

 Transaction, with regards to Eagle management becoming Management Co-Investors.

            39.    Furthermore, after the consolidation of Eagle into CEVA, as CEVA Global hired

 new senior management employees, the mandatory direct co-investments were the same, on the

 condition of employment, and each additional Management Co-Investor had a private meeting

 with an Apollo individual to advise them of the recommended amount of investment based upon




 7
   As explained by Blomberg, [i]deally the target must have […] founder[s] or principal[s] who will remain with the
 business and partner with the private equity sponsor to implement its strategy for growth and eventual exit.” Exhibit
 “3” at p. 2, ¶ 3. Blomberg further explains, “[a]dditionally, the private equity investor wants to partner with people
 who understand its business, share its strategies, and are likely to want to exit the investment when the private equity
 group so determines.” Exhibit “3” at p. 3, ¶ 2. In explaining the relationship between management and the private
 equity group, he writes, “[w]hile the financial sponsor is technically the seller’s new “boss” as the employer, the
 relationship is portrayed as more of a partnership. It is for this reason that the financial sponsor insists that the new
 seller have an equity interest in the new company through either a rollover of existing stock or reinvestment of some
 of the proceeds received at the closing into the new parent holding company.” Exhibit “3” at p. 2, ¶ 4. This is precisely
 the relationship that Apollo represented to have with the Management Co-Investors, to all Management Co-Investors.




                                                            11
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 12 of 32 PageID 288



 ability, where to obtain a loan if needed, and analyses regarding performance of the securities. 8

 See, i.e., emails from Apollo to a new senior management member, attached hereto as Exhibit “5”.

         40.      Overall, Management Co-Investors contributed over €30,000,000 in direct co-

 investments, based upon an “alignment of interests” and “skin in the game” and for nearly all

 participants was the single largest investment aside from their home. 9

                 The 2006 CEVA Investments Limited Long-Term Incentive Plan

         41.      Normally, direct co-investments into specific portfolio companies, by partners and

 partnerships that agree to co-invest, are structured in special purpose vehicles, each one dependent

 on its specific needs regarding taxes. The vehicle which Apollo created for the Management Co-

 Investors, and administration of their investment in the partnership0, was the LTIP, attached hereto

 as Exhibit “4”. Upon information and belief, the purpose of the LTIP was to provide a special

 purpose vehicle to administer the co-investments, for direct co-investments by senior management,

 in a manner that would be tax efficient. The LTIP was “structured to reflect [Apollo’s] philosophy

 that management and the Sponsors should be partners with aligned incentives[.]”

         42.      The LTIP was for the benefit of CIL and CEVA Group and was governed by

 Delaware law. The Sponsor of the LTIP was Apollo Management VI, L.P.

         43.      Pursuant to Section 3.1 of the LTIP, the LTIP was to be administered by the Board

 of Directors of CIL, or, if the board chose to delegate those duties, by whatever committee the

 Board of Directors appointed to administer the LTIP.




 8
   Upon information and belief, CEVA hired a senior executive in finance during 2011 – 2012, who was required to
 make the mandatory co-investment. After becoming aware of the financial state of the full CIL and CEVA debt
 transactions, the employee did not make the investment, and was subsequently fired for failing her refusal.
 9
   See 2008 Global Equity Organization presentation attached hereto as Exhibit “6.” While the presentation notes that
 participation was not mandatory this is not the case.


                                                         12
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 13 of 32 PageID 289



        44.    Upon information and belief, at some time between 2007 and 2008, the Board of

 Directors of CIL, pursuant to a written resolution of the Board and separate contract, delegated

 their LTIP administration duties to the Compensation Committee of CEVA Group, PLC., and as

 such, CEVA Group, Plc became responsible all duties owing to the Management Co-Investors

 under the LTIP, and for administering the LTIP.

        45.    Among the provisions of the LTIP was an adjustment clause which stated the

 following:

               10.1 Changes in Capital Structure.

               In the event of a stock dividend, stock split, reverse stock split, share
               combination, or recapitalization or similar event affecting the capital
               structure of the Company, an extraordinary cash dividend, issuance of
               equity securities at a material discount to fair market value, separation,
               spinoff or a reorganization (each, an “Adjustment Event”), the Committee
               or the Board shall make such substitutions or adjustments as it deems
               appropriate and equitable to: (A) the aggregate number and kind of Shares
               or other securities reserved for issuance and delivery under the Plan, (B) the
               number and kind of Shares or other securities subject to outstanding
               Awards; (C) performance metrics and targets underlying outstanding
               Awards; and (D) the Option Price of outstanding Options. In the event of a
               merger, consolidation, acquisition of property or shares, stock rights
               offering, liquidation, disaffiliation, or similar event affecting the Company
               or any of its Subsidiaries (each, a “Corporate Transaction”), the Committee
               or the Board shall make such substitutions or adjustments as it deems
               appropriate and equitable to: (A) the aggregate number and kind of Shares
               or other securities reserved for issuance and delivery under the Plan, (B) the
               number and kind of Shares or other securities subject to outstanding
               Awards; (C) performance metrics and targets underlying outstanding
               Awards; and (D) the Option Price of outstanding Options. In the case of
               Corporate Transactions, such adjustments may include, without limitation,
               (1) the cancellation of outstanding Awards in exchange for payments of
               cash, property or a combination thereof having an aggregate value equal to
               the value of such Awards, as determined by the Committee or the Board in
               its sole discretion (it being understood that in the case of a Corporate
               Transaction with respect to which shareholders of Common Stock receive
               consideration other than publicly traded equity securities of the ultimate
               surviving entity, any such determination by the Committee that the value of
               an Option shall for this purpose be deemed to equal the excess, if any, of
               the value of the consideration being paid for each Share pursuant to such



                                                13
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 14 of 32 PageID 290



                Corporate Transaction over the Option Price of such Option shall
                conclusively be deemed valid); and (2) the substitution of other property
                (including, without limitation, cash or other securities of the Company and
                securities of entities other than the Company) for the Shares subject to
                outstanding Awards.

                10.2 Special Rules.
                The following rules shall apply in connection with Section 10.1 above:

                (a) No adjustment shall be made for cash dividends (except as described in
                Section 10.1) or the issuance to stockholders of rights to subscribe for additional
                Shares or other securities (except as described in Section 10.1); and

                (b) Any adjustments referred to in Section 10.1 shall be made by the Committee
                or the Board in its discretion and shall, absent manifest error, be conclusive and
                binding on all Persons holding any Awards granted under the Plan.

        46.     The LTIP also incorporated the CEVA Investments Limited Shareholder

 Agreement, also governed by Delaware law (attached hereto as Exhibit “7”) by virtue of an

 Adoption Agreement incorporated into the LTIP.

        47.     The CIL Shareholder Agreement also provided that Apollo Management VI, L.P.

 would act as the Management Co-Investors proxy, through an irrevocable proxy and power of

 attorney, a common practice for Apollo Management VI, L.P. Indeed, Apollo’s internal operating

 guidelines dictate that “[t]he Apollo Private Equity Managers have been delegated the authority to

 vote proxies regarding their Client accounts”. Further those guidelines provide that Apollo is

 required to have guidelines in place to protect shareholders in the event of a conflict of interest. It

 is Apollo’s policy that “[i]n each instance, when exercising their voting discretion, the Apollo

 Private Equity Managers seek to avoid any direct or indirect conflict of interest between their

 Clients and their voting decision.”

                      Subsequent Debt Transactions and IPO Preparation

        48.     In 2007, sometime just after the “road show” to attempt to syndicate the debt,

 Apollo authorized CIL to issue “Payment in Kind” (“PIK”) notes in the amount of €275,000,000


                                                   14
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 15 of 32 PageID 291



 in order to fund a dividend to itself and the Management Co-Investors. Management Co-Investors

 were requested to reinvest their dividend in lieu of a required third tranche of capital contributions

 by the Management Co-Investors.

         49.      From the PIK note funds, Apollo received a dividend in the amount of

 approximately €165,325,000, recouping more than half of its initial capital contributions to the

 company. Upon information and belief, Apollo used funds from the dividend to begin buying the

 debt of its portfolio companies.

         50.      In the beginning of 2008, during the recessionary period beginning that began in

 the second half of 2007, Apollo formed special purpose vehicles to “to capitalize on the volatility

 in the credit markets” and invest in the debt of their portfolio companies managed by Apollo (the

 “Debt Co-Investment Vehicles”), including companies specifically managed by Apollo

 Management VI, L.P. 10

         51.      Upon information and belief, in early 2008, Apollo invested approximately $1

 billion into distressed debt, including the debt of its portfolio companies (based upon its insider

 knowledge). Mr. Leon Black explained in a letter that the investments would yield attractive

 returns. See Exhibit “8”.

         52.      Apollo has described these debt investments as having “an attractive return profile”

 in public filings and stated that becoming senior creditors is strategic to the interests of equity

 positions. However, at no point in time did Apollo inform the Management Co-Investors that they

 believed that the interests of equity needed to be protected by investments in debt.


 10
    According to a 2012 AP Alternative Assets, L.P. 2012 Financial Report, the identified portfolio companies whose
 debt was being purchased were CEVA Logistics, Claire’s Stores Inc., Caesars Entertainment Corporation, Realogy
 Corp. and Momentive Performance Materials. Notably, Apollo has put each of the above companies into Chapter 11
 or an out-of-court restructuring and swapped its deeply discounted debt for equity.




                                                        15
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 16 of 32 PageID 292



          53.      Upon information and belief, the debt investments in each portfolio company,

 including CEVA, have allowed Apollo and investors in the special purpose vehicles for that debt,

 to recoup in excess the equivalent of all capital contributions made to each portfolio company in

 equity, due to the debt being purchased at significant discounts to par value, the interest payments

 being made at par value, and through debt for equity swaps.

          54.      In 2008, CEVA debt was being exchanged for €0.37 to the dollar, and upon

 information and belief, dropped significantly further below par value in the following months and

 years.

          55.      Pursuant to an array of debt transactions detailed on the Irish Stock Exchange,

 beginning in 2007, Apollo acquired, and frequently traded and up-tiered, a significant amount of

 varied CEVA debt, along with the CIL PIK notes. This ensured that Apollo acquired secured

 higher tier debt, in necessary and strategic protection of its portfolio company equity, for when

 CEVA Group, CIL, other Apollo affiliates, and Apollo’s institutional investors, eventually entered

 into the 2013 Transaction, Apollo came out on top, having made a significant amount of money

 off the debt, its interest payments, and still retained control of CEVA, and its new holding

 company, CEVA Holdings. Upon information and belief, Apollo retains CEVA debt, and now

 CEVA Holdings debt, and these debt up-tiering transactions, by Apollo of that debt, have

 continued to this day. 11

          56.      In February of 2012, it was announced to the Management Co-Investors that Apollo

 had engaged in a debt-for-equity refinancing with CEVA and CIL. The Management Co-Investors


 11
    As a result of the acquisition of this debt, the interests of Apollo and the Management Co-Investors were no longer
 aligned. While not disclosing this as a specific conflict of interest to Management Co-Investors, internally, Apollo
 recognizes such conflicts. “Furthermore, Apollo Management or one or more of its affiliates may engage the same
 service provider to provide services to a Client that also provides services to Apollo Management or any such affiliate,
 which creates a potential conflict of interest to the extent the interests of such parties are not aligned.”



                                                           16
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 17 of 32 PageID 293



 were told that it would assist in preparing the company for an IPO, extended debt maturities until

 2016, was a significant sign of Apollo’s commitment to equity, and that appropriate adjustments

 would be made, as required by the LTIP. Among the benefits described to the Management Co-

 Investors was an increase in the capability to grow the business, a reduction in risk to equity value,

 and quicker access to the IPO market. This corporate transaction also resulted in the issuance of

 certain Class B shares of CIL, owned by Apollo.

         57.     On May 4, 2012, Apollo caused CIL to file a form F-1 with the Securities and

 Exchange Commission in anticipation of an IPO. On August 29, 2012, Apollo caused CIL to file

 an amended F-1/A with the Securities and Exchange Commission. One notable change between

 the original Form F-1 and Form F-1/A was a change to the majority shareholder of CIL, from AIF

 Euro Holdings, L.P. to AP VI CEVA Holdings, L.P. 12

         58.     At no time were the Management Co-Investors purposefully made aware of AP VI

 CEVA Holdings, L.P. acquisition of the majority of shares in CIL.

         59.     On September 12, 2012, upon information and belief, at a meeting of CIL’s Board

 of Directors, it was determined that the fair market value of the Class A Shares was still €50 per

 share, or approximately 60% of the value on the initial direct co-investments made by Management

 Co-Investors at the formation of NewCo.

                                             THE 2013 TRANSACTION

         60.     However, in the fall of 2012, Apollo became aware that it was going to shift

 strategies regarding the future of CEVA, forgo the IPO, and implement the 2013 Transaction.



 12
    Upon information and belief, AP VI CEVA Holdings, L.P. is a special purpose vehicle created by Apollo, as
 discussed in paragraph 80, to hold the purchases of distressed debt of CEVA Group, and eventually become the
 controlling shareholder of CEVA Holdings, LLC.




                                                     17
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 18 of 32 PageID 294



         61.      Indeed, on October 9, 2012, CEVA Group announced the imminent retirement of

 its CEO John Pattulo to be effective October 12, 2012, and that Marvin O. Schlanger would be

 replacing Mr. Pattulo. Upon information and belief, Mr. Schlanger was brought in with the specific

 purpose of effectuating the 2013 Transaction. 13

         62.      Upon information and belief, in October of 2012, CIL sought advice from the

 Walkers law firm (“Walkers”) in the Cayman Islands regarding the fiduciary duties of its directors.

 Upon information and belief, Walkers also served as counsel to CEVA Group regarding the 2013

 Transaction.

         63.      However, on November 28, 2012, CEVA Group announced its 2012 third quarter

 results (the 2012 Q3 Financials). The Management Co-Investors were provided with the 2012 Q3

 Financials during the fourth quarter of 2012.

         64.      The Q3 2012 Financials stated:

                  In preparing these unaudited condensed consolidated interim financial
                  statements, the significant judgments made by management in applying the
                  Group’s accounting policies and the key sources of estimation uncertainty
                  were the same as those that applied to the consolidated financial statements
                  as at, and for, the year ended 31 December 2011.

         65.      The Q3 2012 Financials also stated, “[t]he Group is in compliance with its covenant

 on its existing borrowings and believes that it has sufficient working capital and financing facilities

 and resources to service its operating activities for the foreseeable future.

         66.      However, the 2011 Audited financial statements stated that CEVA Group had

 adequate resources to operate as a going concern.




 13
   Mr. Schlanger remained the CEO of CEVA Group until the end of 2013, approximately 8 months after the
 consummation of the 2013 Transaction. Upon the announcement of his retirement, he stated, “[w]hen I assumed the
 leadership position at CEVA, I had a number of immediate priorities to position the company for success in the
 future.”



                                                       18
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 19 of 32 PageID 295



        67.       According to IAFS 34, interim financial statements are to be prepared on the basis

 of a going concern, unless management believes that an entity can no longer qualify as a going

 concern.

        68.       At the time that the Management Co-Investors were provided with the Q3 2012

 Financials, Apollo and CEVA Group were fully aware that they no longer considered CEVA

 Group or CIL to be a going concern.

        69.       Indeed, Apollo Management VI, L.P., in its role as manager to the Apollo

 Shareholders, pursuant to a separate partnership agreement, upon information and belief, was in

 possession of financial statements of CIL that were significantly different in disclosures regarding

 the health of the CIL and CEVA.

        70.       Additionally, after the release of the 2012 Q3 Financials, the Management Co-

 Investors were informed in a quarterly update that the value of their investments stood at

 approximately €50 per share.

        71.       Likewise, upon information and belief, Gareth Turner (“Turner”) and Mark Beith

 (“Beith”), both directors of CIL, also were seeking counsel with regards to the 2013 Transaction

 from the law firm of Mintz Levin in New York City (who also represented Apollo Global) and the

 Appleby law firm in the Cayman Islands (“Appleby”) on behalf of CIL. Upon further information

 and belief, Appleby was formally retained by CIL in December of 2012.

        72.       Furthermore, upon additional information and belief, in February of 2013, counsel

 for CEVA Group advised Beith and Turner as to the details of the planned 2013 Transaction

 wherein CIL and its directors would allow CEVA Group to issue new shares to CEVA Holdings,

 essentially transferring all equity of CEVA Group held by CIL to CEVA Holdings for no

 consideration.




                                                  19
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 20 of 32 PageID 296



        73.     Mintz Levin as, counsel to CIL, wrote, “[t]he problem is that CEVA has asked CIL

 to undertake certain actions, not the other way around. We are happy to do it, but neither CIL nor

 its directors wants to take the chance of incurring liability for having complied with [CEVA

 Group’s] requests.”

        74.     Indeed, Appleby, as counsel for CIL warned “[i]t is important to take all steps to

 avoid shareholder complaint that the whole process … is just a part of an Apollo Group stitch up,

 for its own purposes, pushed through at CIL level by Apollo controlled votes, in disregard of the

 interest of the CIL shareholders.” Upon information and belief, Appleby was referring to the

 Management Co-Investors, as Apollo Global had majority ownership and control of CIL.

        75.     Upon information and belief, Apollo Global, acting in conjunction with Apollo,

 CIL, and CEVA representatives, continued with their plan for the 2013 Transaction despite the

 acknowledged conflict issues.       Specifically, counsel for CIL, Mintz Levin, expressed

 dissatisfaction with a then current draft of the 2013 Transaction proposal as “it was an excellent

 internal roadmap” but was “too forthcoming about our goals, our strategy, and some of our

 alternatives[,]” and that “this document could conceivable end up in front of a court some day and

 I want to give off an appearance the we are operating at an arms’ [sic] length basis.”

        76.     In an effort to effectuate the 2013 Transaction and give the appearance of an arm’s-

 length transaction, Defendants began actively planning resignations of multiple directors of CEVA

 Group and CIL. On or about January 15, 2013, two directors of CIL, Rubin McDougal and Dawn

 Wetherall, resigned from CIL’s board while maintaining senior level positions of executive

 leadership in other CEVA entities, thus leaving Beith and Turner as the only directors of CIL, with

 both Beith and Turner retaining senior positions at Apollo, CIL’s majority shareholder. Likewise,

 Turner resigned as a director of CEVA Group on or about January 15, 2013, while likewise




                                                 20
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 21 of 32 PageID 297



 retaining his position at Apollo. Upon information and belief, Mintz Levin provided advice to and

 drafted the resignation letters for the directors, while at the same time purporting to advise CIL.

         77.       Aware of, and concerned with, Turner’s and Beith’s conflicts, on or about February

 22, 2013, Mintz Levin counseled Turner and Beith to create an illusion that would make it appear

 as if they were independently evaluating the 2013 Transaction proposal. Specifically, an attorney

 at Mintz Levin determined that Turner and Beith could deem an ad hoc phone discussion to

 constitute a meeting of CIL’s board and stated, “[n]o need for Mark [Beith] to call the meeting to

 order – we will just deem it so. We will keep minutes. They will reflect that we asked CEVA and

 professionals to make a presentation” and further advising CIL to “tell them that we will respond

 in a week, so as not to give the impression that we are just rubber stamping, even if we are in favor

 of their plan.”

         78.       Upon information and belief, Apollo and CEVA Group gave a presentation

 regarding the proposed 2013 Transaction to certain of its creditors, who were also institutional

 investors with Apollo, proposing to extinguish the equity of the Management Co-Investors and

 Apollo Global, in a debt for equity swap. No information regarding the then-proposed 2013

 Transaction was provided to the Management Co-Investors.

         79.       Further, upon information and belief, on February 21, 2013, counsel for CEVA

 Group advised Mintz Levin, who was acting as counsel for CIL, to file a provisional liquidation

 of CIL in the Cayman Islands.

         80.       Additionally, in late of February 2013, Mintz Levin stated, we need to consider the

 ramifications, if any, of a vote by Apollo without any notice or meeting in a process that will

 ultimately benefit Apollo at the CEVA level while wiping out the equity interest of all other

 shareholders at the CIL level.”




                                                   21
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 22 of 32 PageID 298



         81.      Upon information and belief, Apollo Management VI, L.P. effectuated the vote on

 behalf of the Management Co-Investors without notice or safeguards as to their conflicted status.

         82.      On March 18, 2013, Mintz Levin sent an email to Beith and Turner stating, “[w]ith

 all the meddling by CEVA and Akin, we are getting to the point where we cannot even suggest

 there is any separateness between CIL and CEVA [Group], even if there was any to begin with.”

         83.      Upon information and belief, on March 28, 2013, Apollo Global caused CEVA

 Holdings to be created as a new entity in the Marshall Islands.

         84.      On April 1, 2013, CEVA Group, Louis Cayman (the holder of .01% of CIL shares),

 CEVA Holdings, and CIL entered into an agreement (the “2013 Restructuring Agreement”) by

 which CIL agreed to allow CEVA Group to issues shares to CEVA Holdings so as to dilute CIL’s

 ownership of CEV Group to .01%. The 2013 Restructuring Agreement referred to this part of the

 2013 Transaction as the “Recapitalization.”

         85.      Likewise, on April 1, 2013, Beith and Turner at the request of Apollo Global,

 caused “CEVA Investments Limited” to have its name changed to “CIL Limited.” 14

         86.      On April 26, 2013 CEVA Group filed a statement of capital following an allotment

 of shares with the UK Companies House, wherein it detailed that the Recapitalization as defined

 in the 2013 Restructuring Agreement had occurred on April 16, 2013.

         87.      Upon information and belief, on April 2, 2013, Beith and Turner caused CIL to file

 for a provisional liquidation in the Cayman Islands, filing under an anonymous name of ABC

 Limited. 15


 14
    Prior to this name change, when LouisTopco changed its name to Ceva Investments Limited, Management Co-
 Investors were provided notice of the proposed name change and impending vote, and were provided with proxy
 voting forms by Apollo Management VI, L.P. This did not occur.
 15
    On May 13, 2013 date, CIL agreed to an involuntary Chapter 7 Proceeding in the Southern District of New York
 Bankruptcy Court. Management Co-Investors were never provided notice of this proceeding, despite the Special




                                                       22
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 23 of 32 PageID 299



         88.      Additionally, upon information and belief, on April 2, 2013, Defendants caused

 CIL to withdraw its IPO with the SEC.

         89.      On April 3, 2013, CEVA Group, Apollo Global, and certain of CEVA Group’s debt

 holders who were also Apollo institutional investors, entered into a Restructuring Support

 Agreement (“RSA”) to effectuate the 2013 Transaction.

         90.      Upon information and belief, Apollo Management VI, L.P., as manager to the

 Apollo affiliates and Apollo Shareholders engaging in the 2013 Transaction, exercised complete

 dominion and control over the negotiations contemplated by the RSA.

         91.      On or about April 4, 2013, CEVA Group issued a report to its bondholders (the

 “Bondholder Report”) that detailed and stated the following:

                  a. Beith and Turner as directors of CIL held interests in entities that were creditors

                       of CEVA, and as such were able to participate and benefit from the planned

                       2013 Transaction;

                  b. After extensive arm’s-length negotiations, a settlement was reached of CIL’s

                       intercompany claims against CEVA Group, which entailed, among other things,

                       “CEVA [Group], CIL, Ceva Holdings, LLC, and Louis Cayman Second Holdco

                       Limited enter[ing] into a Restructuring Agreement pursuant to which […] CIL

                       agree[ing] to allow [CEVA Group] to issue new shares[;]” and

                  c. “CEVA [Group] and CIL believe that this compromise and settlement of the

                       CIL Intercompany Claim, as part of the overall compromise and settlement

                       between CEVA [Group] and CIL regarding the issuance of shares by CEVA

                       [Group] to facilitate the Restructuring, fairly and appropriately resolves the


 Counsel for the Trustee acknowledged that the Management Co-Investors were potentially at conflict with the estate,
 thus having potential claims against the Estate.


                                                         23
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 24 of 32 PageID 300



                   potential risks of litigation regarding the CIL Intercompany Claim, is a good

                   faith compromise, and is reached after arms’ length negotiations. The

                   settlement and compromise was approved by each of the Boards of Directors

                   of CEVA [Group] and CIL, which were both independently advised by

                   separate legal and financial advisors. The Boards of Directors of CEVA

                   [Group] and CIL consist of no members that are members of the other Boards

                   of Directors.”

        92.     However, it is clear that the 2013 Transaction was not an arm’s length transaction,

 was not a disinterested transaction, as members of the Board of CIL and Board of CEVA Group,

 along with Apollo as the manager of the Apollo Shareholders as majority controlling shareholders,

 stood on both sides of the 2013 Transaction.

        93.     Moreover, pursuant to a statement of affairs of CIL as of May 15, 2013, the Apollo

 Shareholders no longer held any Class A shares of CIL as they had on March 30, 2013 but had

 maintained their Class B shares in CIL. The details of the transaction that resulted in the

 extinguishment of the Apollo Shareholders Class A shares are unknown.

        94.     On or about April 5, 2013, the Management Co-Investors were sent correspondence

 from CIL, alternatively defined in the April 5, 2013 correspondence as “Holdco.” The

 correspondence stated in relevant part:

                As you likely know, the principal investment of Holdco is its direct
                and indirect shareholding in its subsidiary company, CEVA Group
                Plc (“CEVA”). The directors of Holdco have received advice from
                valuation and restructuring professionals that Holdco’s
                shareholding in CEVA is now without value, in consequence of the
                financial condition of CEVA.

                You may have seen, or shortly will see, press announcements
                concerning the proposed restructuring of CEVA […].




                                                24
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 25 of 32 PageID 301



                In light of Holdco’s and CEVA’s financial condition, we have been
                advised that it is unlikely that there will be any recoveries for
                shareholders of Holdco in their capacities as shareholders. The
                Directors regret having to write to you with this information.

        95.     However, pursuant to the LTIP, there was an opportunity for recovery pursuant to

 the Management Co-Investors status as Plan Participants, who were owed an equitable adjustment

 in the event of “Corporate Transactions” of CIL or any of its subsidiaries, i.e., CEVA Group.

        96.     The LTIP required equitable adjustments in the event that CIL or CEVA Group

 entered into corporate transactions such as the 2013 Transaction, and specifically contemplated

 that this equitable adjustment could be paid in cash.

        97.     It was announced to some Management Co-Investors in June of 2013, subsequent

 to the filing of the CIL involuntary Chapter 7, that as a result of the 2013 Transaction being fully

 consummated, they were being awarded a cash award in the amount equal to 60% of their net

 cumulative investments in CIL.

        98.     Upon information and belief, a number of Apollo appointed board members of

 CEVA Group held extensive shares in CIL under the LTIP as well.

        99.     Indeed, pursuant to the Restructuring Support Agreement, it was intended that the

 Cash Award could be utilized so that Management Co-Investors would be able to purchase up to

 12% of the fully diluted shares of CEVA Holdings under a plan. The Cash Award, however, was

 independent of the new long-term incentive plan.

        100.    CEVA’s Chief Executive Officer at that time Marvin Schlanger stated, “[t]he

 company was put in the position of having to restructure. The initial equity was then included.

 Apollo, the executive board, me, the management – we all lost our equity. We recognize that’s

 very unfortunate, and something that doesn’t make anyone happy. To recover from that, we have




                                                 25
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 26 of 32 PageID 302



 given people the opportunity to participate in a new equity plan. If the company performs, they

 can earn as much or more than their initial investment. We think we’ve treated everyone fairly.”

        101.    Some management investors did receive 60% percent of their net cumulative

 investments in CIL, the approximate value of the shares just prior to the 2013 Transaction.

        102.    Other Management Co-Investors received 60% of their net cumulative investments

 in CIL minus any monies they reinvested from dividends received.

        103.    However, Michael McEvoy, along with a significant number of other Management

 Co-Investors did not receive the required adjustment pursuant to the LTIP, nor notice of the

 adjustment.

        104.    It is unknown how these differing adjustments made pursuant to the terms pursuant

 to the LTIP were negotiated, nor how these Cash Award were valued for Management Co-

 Investors who were provided the Cash Award.

        105.    None of the Management Co-Investors received any further notice regarding the

 Cayman liquidation proceedings, nor notice of the CIL involuntary Chapter 7 proceeding.

        106.    Despite the representations of Mr. Schlanger, not every Management Co-Investor

 was treated fairly, or in the same manner. As such, the Management Co-Investors have suffered

 damages, on their cumulative net investments, subject to appropriate adjustments, of

 approximately €30,000,000.

        107.    Given that the Defendants participation in negotiating the 2013 Transaction was

 not independent, disinterested, or conducted at arms-length, all claims arising herein are governed

 by the entire fairness doctrine under Delaware law.


                                      CAUSES OF ACTION

                 COUNT I – Violation of the Investment Advisors Act of 1940



                                                 26
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 27 of 32 PageID 303



                            (Against Apollo Management VI, L.P.)

        108.   This cause of action is being brought pursuant to 15 U.S.C. §§ 80b.

        109.   Plaintiff hereby reincorporates paragraph 1 – 107 of this Amended Complaint.

        110.   Pursuant to 15 U.S.C. § 80b, investment advisors owe a fiduciary duty to their

 clients which includes an obligation to act in the best interests of McEvoy and the Management

 Co-Investors, with undivided loyalty and good faith.

        111.   Additionally, 15 U.S.C. 80-b6 also states the following:

               It shall be unlawful for any investment adviser by use of the mails or
               any means or instrumentality of interstate commerce, directly or
               indirectly—

               (1)     to employ any device, scheme, or artifice to defraud any client or
               prospective client;
               (2)     to engage in any transaction, practice, or course of business which
               operates as a fraud or deceit upon any client or prospective client;
               (3)     acting as principal for his own account, knowingly to sell any
               security to or purchase any security from a client, or acting as broker for
               a person other than such client, knowingly to effect any sale or purchase of
               any security for the account of such client, without disclosing to such
               client in writing before the completion of such transaction the capacity in
               which he is acting and obtaining the consent of the client to such
               transaction. The prohibitions of this paragraph shall not apply to any
               transaction with a customer of a broker or dealer if such broker or dealer is
               not acting as an investment adviser in relation to such transaction; or
               (4)     to engage in any act, practice, or course of business which is
               fraudulent, deceptive, or manipulative. The Commission shall, for the
               purposes of this paragraph (4) by rules and regulations define, and
               prescribe means reasonably designed to prevent, such acts, practices, and
               courses of business as are fraudulent, deceptive, or manipulative.

        112.   Apollo Management VI, L.P. acted as an investment advisor to all special purpose

 vehicles invested in the portfolio companies acquired by Apollo Investment Fund VI, L.P,

 including the LTIP as special purpose vehicle for Management Co-Investors.



                                                27
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 28 of 32 PageID 304



         113.   Apollo Management VI, L.P. failed to inform the Management Co-Investors that it

 no longer reasonably believed that any equity positions in portfolio companies, including CIL and

 CEVA, were secure unless it was backed by add on direct co-investments in the portfolio company

 debt.

         114.   At no time did Apollo Management VI, L.P. propose to allow Management Co-

 Investors to participate in direct co-investments of CEVA debt, despite the investment advisor

 deeming it necessary to do so.

         115.   However, Apollo Management VI, L.P. provided this recommendation, advice, and

 opportunity to other Apollo affiliates, partners, and institutional investors.

         116.   Additionally, despite Apollo Management VI, L.P., representing the interests of the

 Apollo affiliates in negotiating the 2013 Transaction, Apollo failed to represent the interests of the

 Management Co-Investors, by negotiating for all Management Co-Investors to receive the same

 treatment under the Cash Award that was given as an adjustment in the 2013 Transaction.

         117.   Indeed, Apollo Management VI, L.P. concocted a scheme, so as to deceive the

 Management Co-Investors, by holding a vote without notice, despite their proxy obligations, and

 obfuscating the nature of and negotiations of the 2013 Transaction so as to not alert Management

 Co-Investors of the determination that an adjustment was warranted and would be awarded under

 the 2013 Transaction.

         118.   As a result of these acts, the Management Co-Investors have been damaged.


                              COUNT II – Breach of Fiduciary Duty
                            (Against Apollo Global Management, LLC,
                                and Apollo Management VI, L.P)

         119.   Plaintiff hereby reincorporates paragraphs 1 – 107 of the Amended Complaint.

         120.   Plaintiff brings this action under the laws of the State of Delaware.



                                                   28
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 29 of 32 PageID 305



        121.       Apollo Global Management, LLC and Apollo Management VI, L.P. formed a

 partnership with the Management Co-Investors by virtue of the nature of the mandatory co-

 investments, necessary to effectuate the long term operational goals of CEVA Logistics, as is

 alleged herein.

        122.       As Partners with the Management Co-Investors, Apollo Global Management, LLC

 and Apollo Management VI, L.P. owed a duty of care and loyalty to McEvoy and the other

 Management Co-Investors.

        123.       Apollo Management VI, L.P., and Apollo Global Management, LLC, in negotiating

 the 2013 Transaction, failed to negotiate the required adjustment under the LTIP owed to McEvoy

 and the other Management Co-Investors, and therefore breached their duties owed to the McEvoy

 and the other Management Co-Investors.

        124.       As such, McEvoy and the other Management Co-Investors have been damaged.

                             COUNT III – Breach of Fiduciary Duty
                   (Against Apollo Management VI, L.P. as Sponsor of the LTIP)

        125.       Plaintiff hereby reincorporates paragraphs 1 -107 of the Amended Complaint.

        126.       Plaintiff brings this action under the laws of the State of Delaware.

        127.       Apollo Management VI, L.P., as Sponsor of the LTIP, owed a duty of care and

 loyalty to McEvoy and the other Management Co-Investors.

        128.       Apollo Management VI, L.P., as Sponsor of the LTIP, in negotiating the 2013

 Transaction, failed to negotiate the required adjustment under the LTIP owed to the Management

 Co-Investors, and therefore breached its duties owed to McEvoy and the other Management Co-

 Investors.

        129.       As such, McEvoy and the other Management Co-Investors have been damaged.

                                COUNT IV – Breach of Fiduciary Duty



                                                    29
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 30 of 32 PageID 306



                   (Against CEVA Group, Plc, as the LTIP Administrator)

        130.   Plaintiff hereby reincorporates paragraphs 1 -107 of the Amended Complaint.

        131.   Plaintiff brings this action under the laws of the State of Delaware.

        132.   CEVA Group, Plc, as administrator of the LTIP, owed a duty of care and loyalty to

 McEvoy and the other Management Co-Investors.

        133.   CEVA Group, Plc, in negotiating the 2013 Transaction, failed to negotiate the

 required adjustment under the LTIP owed to McEvoy and the other Management Co-Investors,

 and therefore failed to negotiate the required adjustment under the LTIP owed to McEvoy and the

 other Management Co-Investors, and therefore breached their duties owed to McEvoy and the

 other Management Co-Investors.

        134.   As such, McEvoy and the other Management Co-Investors have been damaged.

                              COUNT V – Breach of Contract
                     (Against CEVA Group, Plc as LTIP Administrator)
                                   (In the Alternative)

        135.   Plaintiff hereby reincorporates paragraphs 1 - 107 of the Amended Complaint.

        136.   Plaintiff brings this action under the laws of the state of Delaware.

        137.   The Compensation Committee of CEVA Group, Plc was responsible for

 administration of the LTIP.

        138.   By failing to provide the required adjustment to McEvoy and the other Management

 Co-Investors in the 2013 Transaction, CEVA Group, Plc breached the LTIP.

        139.   As a result of the breach of the LTIP, McEvoy and the other Management Co-

 Investors have been damaged.

                                       COUNT IV
                (Declaratory Judgment regarding Partnership/Joint Venture)




                                                30
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 31 of 32 PageID 307



        140.    This request for Declaratory Judgment is brought pursuant to 28 U.S.C. § 2201.

        141.    Plaintiff hereby reincorporates paragraphs 1 – 107 of the Amended Complaint.

        142.    An actual controversy has arisen and exists between the parties as to whether the

 allegations contained herein establish the existence of a Partnership or Joint Venture between the

 Management Co-Investors and Apollo Global Management, LLC and Apollo Management VI,

 L.P.

        143.    Plaintiff seeks a declaration that Apollo Management VI, L.P. and Apollo Global

 Management, LLC formed a Partnership or Joint Venture, with the Management Co-Investors, to

 determine the status, rights and privileges potentially arising from such Partnership or Joint

 Venture.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Michael McEvoy, on behalf of himself and all others similarly

 situated, prays for relief pursuant to each Count set forth in the Complaint as follows:

            1. For an order certifying that this action may be maintained as a class action,

                certifying Plaintiff as representative of the Class, and designating his counsel as

                counsel for the class;

            2. For specific performance, compensatory and punitive damages to be determined

                at trial;

            3. For an award of costs; and

            4. For any other relief the court might deem just, appropriate, or proper.


                                          JURY DEMAND

        Plaintiff respectfully demands a trial by jury on all issues so triable.


        Respectfully submitted this ___ day of December, 2018.


                                                  31
Case 3:17-cv-00891-TJC-MCR Document 35 Filed 12/07/18 Page 32 of 32 PageID 308




                                           JOHN D. WEBB, P.A.


                                           John D. “Jack” Webb
                                           Florida Bar Number: 0051871
                                           34 Cordova Street
                                           St. Augustine, Florida 32084
                                           Telephone: (904) 803-4686
                                           Primary Email:
                                           jwebb@jackwebblaw.com
                                           Secondary Email:
                                           arichey@jackwebblaw.com




                                      32
